


110 HR 3136 IH: Administrative Law Judges Retirement Act of

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3136
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for enhanced retirement benefits for
		  administrative law judges.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited as the Administrative Law Judges Retirement Act of
			 2007.
			(b)ReferencesWhenever
			 in this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of title 5, United States Code.
			2.Provisions
			 relating to the Civil Service Retirement System
			(a)DefinitionSection
			 8331 is amended—
				(1)in paragraph (28),
			 by striking and at the end;
				(2)in the first
			 paragraph (29), by striking the period and inserting a semicolon;
				(3)in the second
			 paragraph (29)—
					(A)by striking
			 (29) and inserting (30); and
					(B)by striking the
			 period and inserting ; and; and
					(4)by adding at the
			 end the following:
					
						(31)administrative
				law judge means an administrative law judge appointed under section 3105
				or a similar prior provision of
				law.
						.
				(b)Deductions,
			 contributions, and depositsSection 8334 is amended—
				(1)in subsection
			 (a)(1)(A), by striking or nuclear materials courier, and
			 inserting nuclear materials courier, or administrative law
			 judge,;
				(2)in
			 subsection (a)(1)(B)—
					(A)in the first
			 sentence of clause (i), by striking clause (ii), and inserting
			 clause (ii) or (iii),; and
					(B)by adding after
			 clause (ii) the following:
						
							(iii)In the case of an administrative
				law judge, the amount to be contributed under this subparagraph shall (instead
				of the amount described in clause (i)) be equal to the amount derived by
				multiplying the administrative law judge’s basic pay by the percentage that is
				1 percentage point less than the percentage applicable under subsection
				(c).
							;
				and
					(3)in subsection (c),
			 by adding after the item relating to a nuclear materials courier the
			 following:
					
						
							 
							
								
									   
									
								
								
									“Administrative law judge5June
						11, 1947, to June 30, 1948.
									
									  6July 1, 1948, to October
						31, 1956.
									
									  6.5November 1, 1956, to
						December 31, 1969.
									
									  7January 1, 1970, to
						December 31, 1998.
									
									  7.25January 1, 1999, to
						December 31, 1999.
									
									  7.4January 1, 2000, to
						December 31, 2000.
									
									  7January 1, 2001, to (but
						not including) the effective date of the Administrative Law Judges Retirement
						Act of 2007.
									
									  8The effective date of the
						Administrative Law Judges Retirement Act of 2007 and thereafter.
									
								
							
						.
				(c)Immediate
			 retirement
				(1)In
			 generalSection 8336 is amended by adding at the end the
			 following:
					
						(q)An employee who is
				separated from the service after completing 10 years of service as an
				administrative law judge and becoming 60 years of age is entitled to an
				annuity. An employee who is separated from the service voluntarily after
				completing 10 years of service as an administrative law judge but before
				becoming 60 years of age is entitled to a reduced
				annuity.
						.
				(2)Discontinued
			 service or early voluntary retirementSection 8336(d) is amended
			 by adding at the end the following: In the case of an administrative law
			 judge, the preceding provisions of this subsection shall be applied by treating
			 any reference in such provisions to removal or separation for misconduct
			 or delinquency or for misconduct or unacceptable
			 performance to refer to removal under section 1215, 7521, or
			 7532..
				(d)Computation of
			 annuitySection 8339 is amended—
				(1)in
			 subsection (f), by striking (r), and (s) and inserting
			 (r), (s), and (v);
				(2)in subsection (h),
			 by adding at the end the following: The annuity computed under
			 subsections (f) and (v) for a employee retiring under the second sentence of
			 section 8336(q) is reduced by 1/12 of 1 percent for each
			 full month not in excess of 60 months, and 1/6 of 1
			 percent for each full month in excess of 60 months, the employee is under 60
			 years of age at the date of separation.;
				(3)in subsection (i),
			 by striking (r), or (s) and inserting (r), (s), or
			 (v); and
				(4)by adding at the
			 end the following:
					
						(v)The annuity of an
				employee retiring under section 8336(q) is computed under subsection (a),
				except, if the employee has had at least 5 years’ service as an administrative
				law judge, the employee’s annuity is computed with respect to—
							(1)such employee’s
				service as an administrative law judge; and
							(2)such employee’s
				military service not exceeding 5 years;
							by
				multiplying 2½ percent of such employee’s average pay by
				the years of that
				service..
				(e)Technical and
			 conforming amendments(1)Sections 8337(a) and
			 8339(g) are amended by striking or (s) each place it appears and
			 inserting (s), or (v).
				(2)Subsections (j), (k)(1), (l), and (m)
			 of section 8339, subsections (b)(1) and (d) of section 8341, section 8343a(c),
			 and section 8344(a)(A) are amended by striking and (s) each
			 place it appears and inserting (s), and (v).
				(3)Subsections (j)(3) (in the third
			 sentence before the sentence containing subparagraph (A)), (j)(5)(C)(iii), and
			 (k)(2)(C) of section 8339 are amended by striking and (r) and
			 inserting (r), and (v).
				(4)Section 8335(a) is amended by
			 striking 8331(29)(A) and inserting
			 8331(30)(A).
				3.Provisions relating
			 to the Federal Employees’ Retirement System
			(a)DefinitionSection
			 8401 is amended—
				(1)in
			 paragraph (34), by striking and at the end;
				(2)in paragraph (35),
			 by striking the period and inserting ; and; and
				(3)by
			 adding at the end the following:
					
						(36)administrative
				law judge means an administrative law judge appointed under section 3105
				or a similar prior provision of
				law.
						.
				(b)Early
			 retirementSection 8414(b) is amended by adding at the end the
			 following:
				
					(4)In the case of an administrative law judge,
				the preceding provisions of this subsection shall be applied by treating any
				reference in such provisions to removal or separation for misconduct or
				delinquency or for misconduct or unacceptable
				performance to refer to removal under section 1215, 7521, or
				7532.
					.
			(c)Computation of
			 annuitySection 8415 is amended—
				(1)in subsection
			 (h)(2), by striking or air traffic controller. and inserting
			 air traffic controller, or administrative law judge.; and
				(2)by adding at the
			 end the following:
					
						(n)The annuity of an
				administrative law judge, or a former administrative law judge, retiring under
				this subchapter is computed under subsection (a), except that if the individual
				has had at least 5 years of service as an administrative law judge, so much of
				the annuity as is computed with respect to such type of service, not exceeding
				a total of 20 years, shall be computed by multiplying
				17/10 percent of such employee’s average pay by the years
				of that
				service.
						.
				(d)Deductions from
			 paySection 8422(a)(3) is amended by adding after the item
			 relating to a nuclear materials courier the following:
				
					
						 
						
							
								   
								
							
							
								“Administrative law
						judge7January 1, 1987, to December 31,
						1998.
								
								  7.25January 1, 1999, to
						December 31, 1999.
								
								  7.4January 1, 2000, to
						December 31, 2000.
								
								  7January 1, 2001, to (but
						not including) the effective date of the Administrative Law Judges Retirement
						Act of 2007.
								
								  8The effective date of the
						Administrative Law Judges Retirement Act of 2007 and thereafter.
								
							
						
					.
			(e)Government
			 contributionsSection 8423 is amended—
				(1)in subsection
			 (a)(1)(B)(i), by striking and employees under sections 302 and 303 of
			 the Central Intelligence Agency Retirement Act, multiplied by and
			 inserting employees under sections 302 and 303 of the Central
			 Intelligence Agency Retirement Act, and administrative law judges, multiplied
			 by;
				(2)by amending
			 paragraph (2) of subsection (a) to read as follows:
					
						(2)In determining any normal-cost
				percentage to be applied under this subsection—
							(A)amounts provided for under section
				8422 shall be taken into account; and
							(B)amounts provided by or for
				administrative law judges under subchapter III of chapter 83 (including
				sections 8334 and 8348, and whether provided before, on, or after the effective
				date of this subparagraph) shall, to the extent they exceed the normal cost of
				the benefits which are (i) provided for under subchapter III of chapter 83, and
				(ii) attributable to service performed as an administrative law judge (within
				the meaning of such subchapter), be taken into account as if they had been
				provided by or for administrative law judges under this
				chapter.
							;
				and
				(3)in subsection
			 (a)(3)(A), by inserting administrative law judges, after
			 military reserve technicians, each place it appears.
				4.Effective
			 date
			(a)In
			 generalThis Act and the amendments made by this Act—
				(1)shall take effect
			 on the date of the enactment of this Act; and
				(2)except as provided
			 in subsection (b), shall apply only with respect to administrative law judges
			 first appointed on or after the effective date of this Act.
				(b)Exception
				(1)Election for
			 incumbentsThe amendments made by this Act shall apply with
			 respect to any individual serving as an administrative law judge on the
			 effective date of this Act if appropriate written application is submitted to
			 the Office of Personnel Management within 12 months after such effective
			 date.
				(2)Treatment of
			 prior service
					(A)Deposit
			 requirementAn individual who makes an election under paragraph
			 (1) shall, with respect to any administrative law judge service performed by
			 such individual prior to the date as of which deductions from such individual’s
			 pay begin to be made in accordance with the amendments made by this Act, be
			 required to pay into the Civil Service Retirement and Disability Fund an amount
			 equal to the difference between—
						(i)the
			 unrefunded individual contributions that were made for such prior service;
			 and
						(ii)the
			 individual contributions that would have been required if the rate (or rates)
			 in effect for such prior service had been equal to the rate (or rates) actually
			 in effect for such prior service, increased by 1 percentage point.
						(B)Effect of not
			 making depositIf or to the extent that any amounts under
			 subparagraph (A) are not paid by an individual making an election under
			 paragraph (1), any annuity based on the service of such individual—
						(i)shall be computed
			 in accordance with the amendments made by this Act; but
						(ii)shall be reduced
			 in a manner similar to that set forth in section 8334(d)(2)(B) of title 5,
			 United States Code.
						(3)Survivor
			 annuitantsIn the case of an individual described in paragraph
			 (1) who dies before the end of the 12-month period beginning on the effective
			 date of this Act, any application or deposit under this subsection may, for
			 purposes of any survivor annuity based on the service of such individual, also
			 be made by a survivor of such individual.
				(c)DefinitionFor purposes of this section, the term
			 administrative law judge means an administrative law judge
			 appointed under section 3105 of title 5, United States Code, or a similar prior
			 provision of law.
			(d)RegulationsThe
			 Office of Personnel Management may prescribe any regulations necessary to carry
			 out this section.
			
